Citation Nr: 0916716	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchial asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision, which denied service 
connection for bronchial asthma.  The Board has 
recharacterized the issue to more accurately represent the 
veteran's stated interests.

In February 2009, a video hearing was held before the 
undersigned.  A transcript of the proceedings has been 
associated with the claims file.  


FINDINGS OF FACT

1.  A respiratory disorder was not noted on entrance 
examination but clearly and unmistakably existed prior to 
service. 

2.  The preexisting respiratory disorder did not clearly and 
unmistakably permanently worsen or increase in severity 
during service.  


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for service 
connection for bronchial asthma.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, letters 
dated in October 2005 and March 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination in March 2006 to 
obtain an opinion as to whether his bronchial asthma was 
related to his bronchitis and other respiratory conditions 
experienced in-service.  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).




II.	Service Connection

The Veteran contends that his current respiratory disorder, 
to include bronchial asthma, is related to active duty.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, medical evidence of record raises a 
question of whether the Veteran had a pre-existing 
respiratory disorder at the time of his enlistment.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261.  Concerning clear and unmistakable evidence 
that the disease or injury was not aggravated by service, the 
second step necessary to rebut the presumption of soundness, 
a lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094-
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served after December 31, 1946, as is the case 
here, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 3 8 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
respiratory disability, to include bronchial asthma.  In this 
case, the presumption of soundness applies because the 
Veteran's physical examination at the time he enlisted in the 
service did not detect bronchial asthma or any other 
respiratory condition.  

Although it was reported that the Veteran had pneumonia prior 
to service and the examiner reviewed private medical records 
evidencing a history of respiratory conditions at the time of 
his enlistment examination, the Board notes that a history 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).

Nevertheless, the Board finds that the Veteran did have a 
preexisting respiratory condition prior to entering service.  
In this regard, the Veteran's service treatment records 
indicate that at the time of his enlistment examination he 
had a history of respiratory problems, to include treatment 
for bronchitis, pneumonia, chest congestion, and flu-like 
symptoms from 1972 to 1975 and hospitalization for bronchitis 
in January 1975.  Specifically, he sought treatment for upper 
respiratory infections in September 1972, March 1973, June 
1973, August 1973, October 1973, November 1973, December 
1973, February 1974, July 1974, August 1974, September 1974, 
January 1975, February 1975, March 1975, and September 1975.  
He also sought treatment for flu-like symptoms in September 
1973 and had chest x-rays performed in October 1973.  
Further, he was diagnosed with sinusitis in October 1973 and 
a chest cold in November 1973.  Again, in January 1975 he was 
admitted into the hospital for bronchitis.  He also reported 
a cough and chest pain in March 1975.  VA examiners in March 
2006 and March 2007 indicated that the Veteran reported a 
history of respiratory problems prior to service.  The Board 
finds that the aforementioned evidence indicates that the 
Veteran's respiratory condition clearly and unmistakably 
existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's respiratory condition 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the Veteran's preexisting respiratory 
condition was aggravated during service.  To make this 
determination, the Board must consider the Veteran's service 
treatment records as well as evidence developed after 
service.  Although the Board acknowledges that the Veteran 
did experience respiratory problems in service, the Board 
also notes that aggravation for purposes of entitlement to VA 
compensation benefits requires more than that a preexisting 
disorder become intermittently symptomatic during service.  
There must be permanent advancement of the underlying 
pathology.  In this case, the Veteran's service treatment 
records indicate that he sought treatment for various 
respiratory conditions on 4 isolated occasions in June 1977, 
July 1977, 1977 and November 1978.  However, the treatment 
records reveal no further complaints or treatment for any 
respiratory problems after November 1978.  In addition, a 
clinical evaluation at the time of the Veteran's separation 
in August 1979 did not find any abnormalities of his lungs or 
chest.  

Additionally, the Veteran was afforded a VA examination in 
March 2006 in connection with his claim.  The examiner 
reviewed the claims file and performed a physical examination 
after which she stated that the Veteran's asthma was not 
secondary to his military service.  She took note of the 
Veteran's pre-service medical history indicating that he 
submitted to treatment fifteen times from 1972 to 1975 for 
upper respiratory infections and was hospitalized in 1975 for 
bronchitis as well as in-service treatment for pneumonia from 
June 1977 to July 1977.  The examiner then opined that there 
was not sufficient evidence to support a correlation between 
his currently diagnosed asthma and military service.  

The VA provided an additional medical opinion in March 2007 
wherein the examiner (a physician) was asked to determine 
whether the Veteran's respiratory disorder, to include 
asthma, was aggravated beyond normal progression during 
active duty.  The examiner reviewed the claims file in order 
to fully assess the Veteran's medical history and render an 
informed opinion.  He then provided that the Veteran had 
significant respiratory problems prior to service, including 
at least one instance of hospitalization.  He opined that the 
Veteran's bronchial asthma predated his service and indicated 
that his asthma was not aggravated by his military service 
beyond the normal progression of the disease.  

The Board does acknowledge the December 2006 letter from the 
Veteran's former treating physician which states that there 
was nothing in his pre-service medical history to indicate 
that the Veteran would be diagnosed with bronchial asthma.  
He further opines that the in-service respiratory problems 
reported to him by the Veteran were as likely as not 
responsible for his present respiratory disorder, to include 
bronchial asthma.  In essence the physician provides that it 
was his in-service respiratory problems that caused his 
current disability.  However, the private physician did not 
review the claims file or the service medical records.  

It should be noted that a review of the claims file is not 
mandatory and the lack of review does not render a medical 
opinion inadequate as long as it is based upon sufficient 
facts and data.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that whether a medical opinion is based on 
sufficient facts and data is an important indicator of the 
probity of that opinion).  Further, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Here, the examiner relied solely on the Veteran's testimony 
of his in-service illnesses to conclude that the in-service 
events caused the current disorder.  While the examiner was 
the Veteran's treating physician prior to service, it is 
unclear whether he had knowledge of the Veteran's pre-service 
respiratory health or was treating him for other conditions, 
or whether the Veteran provided him with a comprehensive view 
of his respiratory health (i.e. before, during, and after 
service).  Specifically, the letter only cites to the 
Veteran's in-service "pneumonia and other respiratory 
problems."  This, without more, does not establish that the 
examiner was provided with the Veteran's full medical history 
before he opined that the in-service illnesses contributed to 
his current respiratory disorder.  As such, the Board must 
assign limited probative value to the December 2006 opinion 
from the private physician.  The Board believes that the 
record as a whole, to include the VA opinions cited above, 
constitutes clear and unmistakable evidence establishing that 
the Veteran's preexisting respiratory disorder did not 
chronically worsen or increase in severity during his period 
of service.  Accordingly, the Board finds that his 
preexisting respiratory condition was not aggravated by 
service.

Further, the Veteran provided two statements dated in October 
2005 from Ms. S. Darr, a registered nurse, and Ms. C. 
Pfeiffer-Smith, a certified medical assistant, in support of 
his claims.  The statement from Ms. Darr indicates the 
Veteran was diagnosed with bronchial pneumonia and asthma in 
1980 (after service).  She provided that the Veteran suffered 
from recurrent respiratory problems which were treated with 
medications.  Ms. Pfeiffer-Smith's statement provided that 
the Veteran submitted to treatment for respiratory problems 
in 1980, reported that he suffered from breathing problems, 
cough, shortness of breath, and chronic wheezing, and stated 
that these symptoms manifested after his return from service.  
She also stated that he has not been the same person since 
service in that he is always ill. 

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a medical 
professional's statement.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Ms. Darr's statement does not support the 
Veteran's case as it to the effect that Veteran's respiratory 
problems were noted in 1980, after service.  The statement 
does not provide a link between the respiratory disorder and 
service (via incurrence or aggravation).  Additionally, Ms. 
Pfeiffer-Smith's assertion that the Veteran's respiratory 
problems were caused by service is given little probative 
weight because she is relying on an incorrect factual 
premises.  While Ms. Pfeifer-Smith indicates that she has 
known the Veteran all his life, she provided that he had no 
medical complaints or history of any lung problems while he 
grew up.  This is inaccurate as the medical records 
associated with the claims file clearly state that the 
Veteran sought repeated treatment for various respiratory 
infections and was intermittently hospitalized for bronchitis 
from 1972 to 1975.  Further, it is unclear whether Ms. 
Pfeiffer-Smith had access to the Veteran's complete medical 
history.  It is clear, however, that her listed, relevant 
history for the Veteran is inaccurate and inconsistent with 
the remainder of the medical evidence.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Based on the foregoing, the Board finds the Veteran's 
respiratory disorder clearly and unmistakably existed prior 
to service and there is clear and unmistakable evidence that 
the condition was not aggravated by service.  Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111; 
see also VAOPGCPREC 03-2003 (July 16, 2003).  Accordingly, 
the Board concludes that service connection for a respiratory 
disorder, to include bronchial asthma, is not warranted.


ORDER

Entitlement to a respiratory disorder, to include bronchial 
asthma, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


